DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-33 are pending in this application.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 12/09/2021; 4/21/2021; 11/25/2020 and 5/21/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-2,4,7,9,11,12,14-16,18,21,23-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Farhi et al(Quantum Algorithms for Fixed Qubit Architectures) .
The applied reference has a common Assignee or Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Claim 1: Farhi disclose an input quantum neural network layer comprising (i)multiple qubits prepared in an initial quantum state and encoding a machine learning task data input, and (ii) a target qubit prepared in an initial state in (page 4, fig.1: disclose space time volume of a quantum circuit computation.  An array of qubits arranged on 7x7 grid). Farhi disclose a sequence of intermediate quantum neural network layers, each intermediate quantum neural network layer comprising multiple quantum logic gates that operate on the multiple qubits and target qubit in (pages 4-5; fig.1: teaches quantum circuit with quantum neural network where connectivity graph remains fixed). Farhi disclose an output quantum neural network layer comprising a measurement quantum gate that operates on the target qubit and provides, as output, data representing a solution to a machine learning task for which the quantum neural network has been trained to perform in (pages 4-5; fig.1: teaches generating  output sates in quantum neural network).
Claim 2: Farhi disclose machine learning task comprises a binary classification task in (pages 3-4).
Claim 4: Farhi disclose each intermediate quantum neural network layer comprises(i) single qubit quantum logic gates, (ii) two qubit quantum logic gates, or (ii) both single qubit and two qubit quantum logic gates in (page 4 fig.1).
Claim 7: Farhi disclose wherein the sequence of intermediate quantum neural network layers maps the encoded machine learning task data input to an evolved state of the target qubit in (fig.1, page 4 second paragraph).
Claim 9: Farhi disclose preparing the multiple qubits in the initial state comprises setting a z-direction of each of the multiple qubits in (fig.1, page 4).
Claim 11: Farhi disclose the measurement quantum gate measure a y-direction of the target qubit in (fig.1, page 4).
Claim 12: Farhi disclose quantum neural network replaces n top layers of a classical deep neural network trained to perform the machine learning task in (fig.1, page 4 first and second paragraph).
Claim 14: Farhi disclose multiple qubits and target qubit are arranged as a two dimensional grid with nearest neighbor interactions in (fig.1 page 4).
Claim 15: Farhi disclose preparing in an initial quantum state, multiple qubits of an input quantum neural network layer in an initial quantum state to encode machine learning task data input in (page 4, fig.1: disclose neural network layer with space time volume of a quantum circuit computation.  An array of qubits arranged on 7x7 grid). Farhi disclose processing the machine learning task data input using one or more intermediate quantum neural network layers, wherein each quantum neural network layer comprises multiple quantum logic gates that operate on the multiple qubits and a target qubit that is also in the input quantum neural network layer, the processing comprising, for each intermediate quantum neural network layer and in a sequence, applying quantum logic gates for the intermediate quantum neural network layer to a current state representing the multiple qubits and the target qubit in (pages 4-5; fig.1: teaches quantum circuit with quantum neural network where connectivity graph remains fixed. The 2 qubit gates in several rounds are applied. The figure shows one round of 1 and 2 qubit gates but many rounds can be applied. The final step in the circuit consists of measuring the qubits). Farhi disclose measuring the target qubit by a measurement quantum gate in an output quantum neural network layer to generate an output representing a solution to the machine learning task in (pages 4-5; fig.1: teaches measuring the qubits from quantum gate calculation).
Claim 16: Farhi disclose machine learning task comprises a binary classification task in (pages 3-4).
Claim 18: Farhi disclose each intermediate quantum neural network layer comprises(i) single qubit quantum logic gates, (ii) two qubit quantum logic gates, or (ii) both single qubit and two qubit quantum logic gates in (page 4 fig.1).
Claim 21: Farhi disclose wherein the sequence of intermediate quantum neural network layers maps the encoded machine learning task data input to an evolved state of the target qubit in (fig.1, page 4 second paragraph).
Claim 23: Farhi disclose encoding the data input into an initial quantum state of the multiple qubits comprises setting a z-direction of each of the multiple qubits in (fig.1, page 4).
Claim 24: Farhi disclose measuring the target qubit to generate an output representing a solution to the machine learning task comprises measuring a y-direction of the target qubit in (fig.1, page 4).
Allowable Subject Matter
Claims 26-33 are allowed.
Claims 3,5,6,8,10,13,17,19,20,22,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/              Primary Examiner, Art Unit 2435